Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 6-11, 13, and 16-20 are pending.
Claims 2, 4-5, 12, and 14-15 are canceled.



Response to Amendment
The amendment, filed 30 December 2021, is fully responsive.



Response to argument
Applicant’s amendments, along with arguments, see pages 9-11, with respect to the objections of the drawing figures 4-6 have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.

Applicant argues, see page 12 bottom paragraph, with respect to the 102 rejections, that Bhat merely states that the regulatory controllers 160 are connected with the plurality of field devices including the sensors, but does not teach or suggest that the sensors are used to measure the outputs of the “hardware asset,” and provide the output of the “hardware asset” to both the “low-level controller” and the “high-level controller.”, and [in] addition, as Bhat is silent as to any content regarding providing the “feedback of the sensor associated with the hardware asset”.
It is noted that some of the features as stated above are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As responded in the previous Office Action, Examiner submits that the claims only require “a feedback of the sensor associated with the hardware asset”. There is no specific requirement regarding “feedback” other than being collected by a sensor of the system that the control system is controlling, where the system comprises the hardware asset. The “sensors” being “used to measure the output of the hardware asset” is not claimed, and further, “the output of the hardware asset” being “provided to the low-level controller and the high-level controller” is not claimed. Bhat teaches the claim limitations: “feedback of the sensor associated with the hardware asset” is provided “to the low-level controller and to the high-level controller” (Bhat [0009] The plurality of field devices includes one or more sensors located in various areas of the process plant for measuring process variables associated with the process. These process variables are herein referred to as measured process variables.  [0010] The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops; [0011] The remote supervisory controller 120 receives information associated with one or more measured process variables - the measured process variables (feedback), ).

The remaining Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6-11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (US 20170199515 A1), in view of Washington (US 2013/0131839 A1).

Regarding claim 1, Bhat teaches:
a distributed control system comprising: [Bhat 0009 FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (not shown in FIG. 1) in a process plant 150]
[Bhat [0010] The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.  The regulatory controllers 160 receive set points in relation to the one or more control variables from a remote supervisory controller 120 during normal mode of operation.; [0012] The local supervisory controller 130 includes a local process model (not shown in FIG. 1).  The local process model of the local supervisory controller 130 is configured by a configuration server 125.  Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished. – The combination of the controllers 130 and 160 (controller 130/160) corresponds to a low level control system, the field device corresponds to a hardware asset, and the function that controller 130 provides with regards to the set point corresponds to a low-level control mechanism. Being operably connected to corresponds to in communication with.]
a high-level controller configured to generate high-level control references based on a feedback of the sensor associated with the hardware asset; [Bhat [0011] The remote supervisory controller 120 is located outside the process plant 150.  The remote supervisory controller 120 is connected to the plurality of regulatory controllers 160 via a communication link 155.  The remote supervisory controller 120 receives information associated with one or more measured process variables, and generates one or more set points in relation to one or more control process variables, using a remote process model based on the information associated with the one or more measured process variables.; [0009] The plurality of field devices includes one or more sensors located in various areas of the process plant for measuring process variables associated with the process. – The supervisory controller corresponds to a high-level controller. The set points by the remote supervisory controller corresponds to high-level control references. The measured process variables measured by sensors correspond to a feedback of the sensor, and the set points being generated based on the information associated with the measured process variables corresponds to based on a feedback of the sensor.]
the low-level controller of the low-level control system in communication with the high-level controller via a network through a communications network connection, and configured to control input/output (I/O) handlers of the hardware asset; [Bhat Fig.1, [0012] a local supervisory controller 130 connected to the plurality of regulatory controllers 160 –; [0011] The remote supervisory controller 120 is connected to the plurality of regulatory controllers 160 via a communication link 155; [0010] The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.; [0002] For example, a model predictive control assigns set-point to the plant level PID control and PID controller targets to attain that. – The control loops or proportional integrative derivative (PID) controllers that output control signal based on the set point input and the sensor feedback input that drive the actuator of the field device corresponds to input/output (I/O) handlers.]
the sensor configured to … provide the feedback to the low level controller and to the high level controller; and [Bhat [0009] The plurality of field devices includes one or more sensors located in various areas of the process plant for measuring process variables associated with the process. These process variables are herein referred to as measured process variables.  [0010] The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops; [0011] The remote supervisory controller 120 receives information associated with one or more measured process variables - the measured process variables (feedback), measured by sensors, are sent/communicated to and used by controllers 130/160 (low level controller) and controller 120 (high level controller); further  [0016] the configuration server 125 monitors transmission of control data between the remote supervisory controller 120 and the plurality of controllers 160 over the communication link 155. The control data herein refers to information associated with one or more measured process variables ]
wherein the low-level controller is configured to: receive, via the network connection, high-level control references from the high-level controller; [Bhat 0010 The regulatory controllers 160 receive set points (high-level control references) in relation to the one or more control variables from a remote supervisory controller 120 during normal mode of operation – set points from remote supervisory controller 120 = high level control references]
generate low-level control references for the hardware asset based on the high-level control references; and  [Bhat [0002] In automation context, advanced process control applications are control applications supervise and regulate the local control applications. Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications. The local control applications targets (low-level control references) to attain the received set points (high-level control references). For example, a model predictive control assigns set-point to the plant level PID control and PID controller targets (low-level control references ) to attain that; [0012] controller 130 is configured by a configuration server 125; [0017] using the remote supervisory controller and the control data, the configuration server 125 identifies the one or more control variables for which new set points are generated when certain measured process variables violate process constraints -  controllers 130/160 generate targets and constraints (low-level control references) for regulating field devices based on set points received from supervisory controller 120 (based on the high-level control references); further [0010] The plurality of field devices (hardware asset) including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops. The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly; [0009] The plurality of field devices includes one or more sensors. Additionally, the plurality of field devices includes one or more actuators]]]]
facilitate control of the hardware asset in response to detecting a loss of the network connection and the feedback; and [Bhat 0012 Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished – controllers 130/160 facilitate control of field device using intermediate set points in response to loss of communication; [0016] the configuration server 125 monitors transmission of control data between the remote supervisory controller 120 and the plurality of controllers 160 over the communication link 155. The control data herein refers to information associated with one or more measured process variables – loss of communication link 155 also means loss of measured process variables (feedback); further 0019 the local supervisory controller provides one or more intermediate set points in relation to the one or more control process variables using the configured local process model, to the plurality of controllers 160 for regulating the one or more field devices.  ]]]]]
wherein the low-level control mechanism is configured to:[Please see next limitations]
adjust the low-level control references in response to the loss of the network connection. [Bhat 0012 Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished; 0019 the local supervisory controller   provides one or more intermediate set points  in relation to the one or more control process variables using the configured local process model, to the plurality of controllers 160 for regulating the one or more field devices-  as discussed above, targets and constraints (low-level control references) are based on set points. When set points from remote supervisory controller 120 are unavailable due to loss of network connection, the targets and constraints are adjusted by being based on intermediate set points instead of set points from controller 120. The adjusting is done through a actuator (low-level control mechanism) associated with controllers 130/160 ]]]]]
combine the high-level control references with the low-level control references while the network connection is not in a loss of a connection status between the low-level controller and high-level controller; and [Bhat  0012 The local supervisory controller 130 includes a local process model. The local process model of the local supervisory controller 130 is configured by a configuration server 125;  [0016] the configuration server 125 monitors transmission of control data between the remote supervisory controller 120 and the plurality of controllers 160 over the communication link 155 (network connection not in a loss of a connection status); [0017] the configuration server 125 identifies the one or more control variables for which new set points are generated when certain measured process variables violate process constraints. Accordingly, the configuration server 125 determines functional correlations between the control variables and measured variables. [0019] At step 230, the configuration server 125 configures the local process model based on the determined one or more functional correlations – the local process model of controller 130 is configured by server 125 using a combination of set points (high level control references) and targets/constraints (low level control references) ]]]]
 [Bhat [0019] Upon the intermediate or temporary failure of the communication link 155, the local supervisory controller provides one or more intermediate set points in relation to the one or more control process variables using the configured local process model (based on the low-level control references – see previous limitation above), to the plurality of controllers 160 for regulating the one or more field devices –transfers control of field devices (hardware asset)   ]]]]

Bhat does not explicitly teach: the sensor configured to directly provide the feedback to the low level controller and to the high level controller.
Washington teaches:
the sensor configured to directly provide the feedback to the low level controller and to the high level controller. [Washington [0008] Other embodiments of the invention comprise an actuator or sensor that can adapt to changes in the control topology of a cooperative control system.  One exemplary actuator or sensor comprises a communication interface for communication over a network with a plurality of controllers, and a control circuit for adapting to changes in control topology.  The control circuit is configured to select one of the controllers as the master controller for one or more state variables of the actuator or sensor, detect a change in the control topology of the cooperative control system, and reselect a master controller for the one or more state variables responsive to the change in the control topology.; [0029] FIG. 2A illustrates a control system with a plurality of distributed controllers 100D performing distributed control for different groups of actuators 200 and sensors 300.  The notation "Actuator/Sensor" is used to refer to a device which could correspond to either of an actuator 200 or a sensor 300.  FIG. 2B shows the addition of a central controller 100C to the same control system.  When the central controller 100C is added, it may assume control over the actuators 200 and sensors 300 previously supervised by the distributed controllers 100D.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhat in view of Washington so that the measured process variables are directly provided to all applicable controllers by the sensors, because that would allow for the control system to dynamically adapting to changes in the control topology of controllers [Washington [0028] As described hereinafter in greater detail, the actuators 200 or sensors 300 dynamically adapt to changes in the control topology without disruption of the control functions.  When a central controller 100C is added to a control system 100 with distributed controllers 100D, the actuators 200 and sensors 300 will recognize the change in the control topology and dynamically adapt to the change.  The control functions performed by the distributed controllers 100D will be "taken over" by the central controller 100C so that the central controller 100C controls the actuators 200 and sensors 300 in each group.  Similarly, the actuators 200 and sensors 300 can dynamically adapt to the loss of a central controller 100C.]

Regarding claim 3, Bhat teaches the system of claim 1.
Bhat further teaches:
wherein the low-level controller includes:
a surrogate module configured to generate surrogate high-level control references; and [Bhat [0012] The local supervisory controller 130 includes a local process model (surrogate ). The local process model of the local supervisory controller 130 is configured by a configuration server 125. Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points (generate surrogate high-level control references) to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished]
a switch configured to: [Bhat Fig. 1 and 0012 The local supervisory controller 130 works a temporary back up for the remote supervisory controller 120 till the communication link 155 recovers from the intermediate failure- controller 130 has a switch that activates the temporary backup mode when communication link 155 fails and deactivates when link 155 recovers ]]]]
receive the high-level control references from the high-level controller;[Bhat Fig. 1 and 0012 The local process model of the local supervisory controller 130 is configured by a configuration server 125- local supervisory controller 130’s switch receives set points (high-level control references) from remote supervisory controller 120 via configuration server 125 ]]]]]
receive the surrogate high-level control references from the surrogate module; and [Bhat 0012 the local supervisory controller 130 using the configured local process model, provides intermediate set points (controller 130’s switch receives surrogate high-level control references) to the plurality of regulatory controller 160]]]
substitute the high-level control references with the surrogate high-level control references during the loss of the network connection. [Bhat 0012 Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished]


Regarding claim 6, Bhat and Washington teach the system of claim 1
Bhat further teaches wherein the low-level controller is configured to control the hardware asset by providing the low-level control references to sensors and actuators associated with the hardware asset 
[[[[[ Please see claim 1’s rejection about the low-level control references being mapped to Bhat’s targets and constraints; further Bhat 0002 The local control applications targets to attain the received set points. For example, a model predictive control assigns set-point to the plant level PID control and PID controller targets (low-level control references ) to attain that- local controller (low level controller) provides targets (low-level references) to field device to attain set points, whereas the field devices include sensors and actuators: 0009 FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (hardware asset). The plurality of field devices includes one or more sensors. Additionally, the plurality of field devices includes one or more actuators; [0010] The plurality of field devices  including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops. The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly]]]] 


Regarding claim 7, Bhat and Washington teach the system of claim 1.
Baht further teaches further comprising a classification module configured to:
classify components of the distributed control system into one or more sub-models based on predetermined criteria; and [Bhat 0002 In automation context, advanced process control applications are control applications supervise and regulate the local control applications. Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications; [0003] Usually advanced process control applications involve use of model, control, optimization, analytical computations, etc., with different levels of complexity and often require an expert support. While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications- the system has a classification module for classifying control components into applications (sub-model) based on advanced/complexity level (predetermined criteria)  ]]]]]
based on the classification, associate the one or more sub-models with one of the following: the high-level controller and the low-level controller. [Bhat 0002 In automation context, advanced process control applications are control applications supervise and regulate the local control applications. Advanced process control applications, due to their high processing requirements, are present on remote servers (associate advanced applications to remote controllers (high level controller)) and communicate with the local control applications (associate non-advanced applications with local controller (low-level controller) ) within the plant site in terms of assigning the set-points to the local control applications; further [0003] While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications]]]]


Regarding claim 8, Bhat and Washington teach the system of claim 7.
Bhat further teaches wherein predetermined criteria include at least one of the following: a fidelity requirement and a speed of execution requirement. [Bhat 0002 In automation context, advanced process control applications are control applications supervise and regulate the local control applications. Advanced process control applications, due to their high processing requirements (speed of execution), are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications; [0003] Usually advanced process control applications involve use of model, control, optimization, analytical computations, etc., with different levels of complexity (fidelity)


Regarding claim 9, Bhat and Washington teach the system of claim 7.
Bhat further teaches wherein the high-level controller is configured to perform more computationally complex processing than the low-level controller. [Bhat 0002 In automation context, advanced process control applications are control applications supervise and regulate the local control applications. Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications  within the plant site in terms of assigning the set-points to the local control applications; [0003] While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications – remote controller (high level controller) perform more computationally complex processing than local controllers (low level controllers) ]]]]]]


Regarding claim 10, Bhat and Washington teach the system of claim 7.
Washington further teaches wherein the classification module is configured to assign a rate to the one or more sub-models, the rate being indicative of a speed with which an answer to an inter-module request is produced by the one or more sub-models. [Washington [0043] FIG. 6 illustrates an exemplary control sequence showing reselection of an arbitration master controller.  The sequence starts with Controller 1 as the current master controller.  Controller 2, with a priority level lower than Controller 1, sends a command ("Command A") to the actuator 200 or sensor 300 (step a).  Because Controller 2 has a priority level lower than Controller 1, the actuator 200 or sensor 300 forwards the command to Controller 1 (step b).  In this example, Controller 1 fails to acknowledge the command or otherwise respond (step c).  The failure to respond may indicate that Controller 1 has been removed, or is not functioning.  When Controller 1 fails to respond to the actuator 200 or sensor 300 within a predefined period of time, the actuator 200 or sensor 300 designates Controller 2 as the new arbitration master controller (step d) and executes the command. – the predefining the predefined period of time corresponds to assign a rate to the one or more sub-models, and the command corresponds to an inter-module request.] 
The motivation to combine Bhat and Washington, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.


Claims 11, 13, 16-19 are method claim containing limitations similar to those in claims 1, 3, 6-9 and are rejected using the same rationale. 
Claim 20 contains limitations similar to those in claims 1, 7 and is rejected using the same rationale.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116